PREGERSON, Circuit Judge:
Terri Jordan and others seek a writ of mandamus ordering the district court to direct the government to return motorcycles seized in connection with a criminal investigation. We have jurisdiction under 28 U.S.C. § 1651 and deny the petition.
“A writ of mandamus is an extraordinary or drastic remedy, used only to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.” DeGeorge v. U.S. Dist. Court, 219 F.3d 930, 934 (9th Cir.2000) (internal citation and quotation marks omitted). Mandamus is not warranted where the petitioner fails to demonstrate that the district court clearly erred. Id.
The only issue here is whether the district court clearly erred in determining that, when the government has failed to provide notice of a seizure in accordance with 18 U.S.C. § 983(a)(1)(A), § 983(a)(1)(F) does not compel the government to return seized property before initiating a judicial forfeiture proceeding. Petitioners concede that this circuit has never addressed this legal issue. The district court surveyed decisions from other circuits, which are divided, before concluding that the statute does not require the return of seized property. The district court did not clearly err in that determination.
Furthermore, Petitioners have not demonstrated that they have “no other adequate means” to achieve the return of their motorcycles. In re Cohen v. U.S. Dist. Court, 586 F.3d 703, 708 (9th Cir.2009). Petitioners can litigate the civil judicial forfeiture action. They contend that such relief is not an adequate substitute for the immediate return of the conclude for another two to three years. To demonstrate that other relief is not adequate, however, Petitioners must demonstrate that they will suffer a greater harm than “the mere cost and delay that are the regrettable, yet normal, features of our imperfect legal system.” Calderon v. U.S. Dist. Court, 163 F.3d 530, 535 (9th Cir.1998), overruled on other grounds. by Woodford v. Garceau, 538 U.S. 202, 205, 123 S.Ct. 1398, 155 L.Ed.2d 363 (2003). Petitioners may also request the immediate return of their property under 18 U.S.C. § 983(f)(1). Petitioners argue that such a request would be futile because the district court retains the discretion as to whether to grant relief under § 983(f)(1). But an alternative remedy need only be available, not guaranteed.
The petition for a writ of mandamus is DENIED.